Citation Nr: 0410804	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  98-04 861A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for lumbar strain and 
spondylolisthesis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife, and his mother


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from July 1980 to February 
1985.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a January 1998 rating decision in which the Department 
of Veterans Affairs (VA) regional office (RO) in St. Petersburg, 
Florida, denied entitlement to service connection for lumbar 
strain and spondylolisthesis.

In April 2001, the Board remanded this matter to the RO to ensure 
compliance with the Veterans Claims Assistance Act of 2000 (VCAA) 
and instructed the RO to undertake actions to assist the veteran 
in the development of his claims.


REMAND

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran if 
any further action is required on the veteran's part.

In its April 2001 remand of this matter to the RO, the Board 
instructed the RO to attempt to obtain the actual X-ray films of 
the veteran's back taken during his active service.  It does not 
appear from my review of the record that the RO has attempted to 
obtain such films.  In Stegall v. West, 11 Vet. App. 268 (1998), 
the United States Court of Veterans Appeals (Court) held that a 
remand by the Board confers on the veteran the right to compliance 
with the remand order.

The veteran has also asserted that he sought and received private 
treatment for his back symptoms soon after his separation from 
service.  The claims file does not contain any such records.  
Evidence of continuity of symptomatology after service is a 
relevant consideration to the veteran's claim.  The RO should 
request the veteran to identify such records and the RO should 
attempt to obtain such records.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure full 
compliance with due process requirements, the case is REMANDED to 
the RO for the following development:

1.  The RO should obtain the names and addresses of all medical 
care providers (VA, private or other) that have treated or 
examined the veteran for a back disorder since his separation from 
service in 1985.  The RO should take all necessary steps to obtain 
any pertinent records that are not currently part of the claims 
folder and associate them with the claims folder.  The RO should 
associate all correspondence and any records received with the 
claims file.  All efforts to obtain these records should be fully 
documented.  

2.  The RO should take all necessary steps to obtain the actual 
films of X-rays taken of the veteran's back during his active 
military service.  The RO should associate all correspondence and 
any records received with the claims file.  The RO must continue 
to request these records until either they are obtained or it is 
reasonably certain that the records do not exist or that further 
efforts to obtain the records would be futile.  All efforts to 
obtain these records should be fully documented.  The source from 
which such records are requested should provide a negative 
response if records are not available.

3.  The RO must review the claims file and ensure that all 
notification and development action required by 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 (2003).

4.  Then, the RO should again review the record and readjudicate 
the claims for entitlement to service connection for lumbar strain 
and spondylolisthesis.  If any benefit sought on appeal remains 
denied, the appellant and the appellant's representative should be 
provided with a supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



